Citation Nr: 0706478	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 7, 2004 
for the assignment of a 20 percent disability rating for 
osteoarthritis of both knees and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1969 
to 1971, and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), No. Little Rock, Arkansas, regional 
office (RO).  The veteran testified before a Decision Review 
Officer (DRO) at the RO in February 2005, and before the 
undersigned Veteran Law Judge via videoconference in March 
2006. 

Statements from the veteran during his hearing before the 
undersigned could be construed as a claim for clear and 
unmistakable error (CUE) that the December 1982 rating 
decision erred in reducing the evaluation for osteoarthritis 
of both knees and cervical spine from 10 percent to 
noncompensable, effective March 1, 1983.  A claim of CUE is a 
collateral attack on a final RO decision, Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994), and is separate and 
distinct from an earlier effective date claim.  It does not 
appear that the RO has adjudicated any CUE claim raised by 
the veteran.  This matter is referred to the RO for action 
deemed appropriate. 


FINDINGS OF FACT

1.  A September 1996 rating decision continued a 
noncompensable evaluation for service-connected 
osteoarthritis, bilateral knees and cervical spine; the 
veteran filed a notice of disagreement and the RO issued a 
statement of the case in October 1996.  The veteran did not 
file a timely substantial appeal.

2.  On April 7, 2004, the RO received a request for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU); there are no written 
communications or medical evidence constituting an informal 
claim for increased evaluation for service-connected 
osteoarthritis of the knees and cervical spine, subsequent to 
September 1996 and prior to April 7, 2004.

3.  It was factually ascertainable as of the July 27, 2004 VA 
examination that the veteran's osteoarthritis of both knees 
and cervical spine, warranted a 20 percent evaluation.


CONCLUSION OF LAW

The criteria for an effective date prior to April 7, 2004 for 
the assignment of a 20 percent evaluation for osteoarthritis 
of both knees and cervical spine, have not been met.  38 
U.S.C.A. §§ 5107, 5103-5103A, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.400, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2004 letter and in the April 
2005 statement of the case.  Collectively, the April 2004 
letter and April 2005 statement of the case informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains hearing 
transcripts, lay statements, VA examination report dated in 
July 2004, VA outpatient treatment records, the veteran's 
DD214, and statements in support of his claim.  The Board 
finds that VA has satisfied its duty to notify and to assist. 
 All obtainable evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).



II.  Analysis

The veteran contends that he is entitled to an effective date 
earlier than April 7, 2004, for the assignment of a 20 
percent disability rating for osteoarthritis of both knees 
and cervical spine.  

By way of history, a May 1972 rating decision granted service 
connection for the veteran's osteoarthritis of both knees and 
cervical spine and assigned a 10 percent evaluation.  A 
December 1982 rating action reduced the evaluation from 10 
percent to noncompensable, effective March 1, 1983.  On July 
26, 1996, the veteran filed for an increased evaluation.  A 
September 1996 rating action again confirmed the 
noncompensable evaluation for osteoarthritis, bilateral knees 
and cervical spine; the veteran was notified of this 
determination later that same month.  The veteran filed a 
notice of disagreement in September 1996.  The RO issued a 
statement of the case in October 1996.  He did not file a 
timely substantive appeal.  

On April 7, 2004, the veteran contacted the RO and filed a 
claim for TDIU.  The veteran was afforded a VA examination on 
July 27, 2004, which revealed normal knees and cervical spine 
on evaluation.  X-ray reports on the knees and cervical spine 
showed minimal spurring.  Rating action dated in August 2004 
increased the veteran's evaluation for osteoarthritis of both 
knees and cervical spine, to 10 percent effective April 7, 
2004.  The veteran contends that he is entitled to an earlier 
effective date for the 20 percent evaluation.  Specifically, 
the veteran claims that the 20 percent evaluation should be 
effective from the date he was initially awarded compensation 
in May 1972.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o)(2) (2006); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  In all 
other cases, the effective date will be the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2006).  

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2006).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2006).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155(c) 
(2006).  Further, under certain circumstances, reports of 
examination or hospitalization may be accepted as an informal 
claim for benefits.  See 38 C.F.R. § 3.157 (2006).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Board acknowledges the veteran's argument that he is 
entitled to a compensable evaluation as of the date he 
originally filed his claim for service connection in the 
early 1970s; however, absent a showing of clear and 
unmistakable error (CUE), the effective date of the increase 
cannot be prior to the last final rating decision.  The 
matter of CUE in prior rating decision(s) has not been 
perfected for appellate review.  Here, the last rating 
decision was dated in September 1996.  The veteran and his 
representative are challenging the finality of the September 
1996 rating decision, asserting that the September 1996 
rating decision is not final because he never received the 
October 1996 statement of the case.  He therefore argues that 
the claim for increased evaluation, dated July 25, 1996, is 
still open.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); YT v. Brown, 9 Vet. App. 195, 199 (1996) 
(the appellant's statement that she did not receive the 
November 1990 statement of the case is not the "clear 
evidence to the contrary" that is required to rebut the 
presumption of regularity that the notice was sent); Mason v. 
Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of 
nonreceipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."  

In this case there is no "clear evidence to the contrary" 
to rebut the presumption that the veteran was properly issued 
the statement of the case.  The statement of the case was 
sent to the address on record for the veteran.  The statement 
of the case was not returned as undeliverable.  Other than 
the veteran's statement that he did not receive the statement 
of the case, there is no evidence indicating that the 
statement of the case failed to  reach the proper location.  
The Board finds that the statement of the case was properly 
issued and no timely substantive appeal was filed.  Thus, the 
September 1996 rating decision was the last final decision.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997) (currently 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006)).  Absent a showing of clear and unmistakable error 
(CUE), the effective date of the increase cannot be prior to 
the September 1996 rating decision.

Consequently, VA must look at all medical evidence and 
communications from the veteran subsequent to the September 
1996 rating decision and prior to the April 6, 2004 TDIU 
claim to determine if there was an earlier claim for 
increased benefits.

On review, the Board is unable to identify any correspondence 
during the relevant period evidencing an intent to apply for 
an increased evaluation for osteoarthritis of both knees and 
cervical spine.  A statement received in September 2002 from 
the veteran pertained to his post-traumatic stress disorder 
(PTSD) claim.  There was no reference to osteoarthritis.  VA 
medical records dated in 2002 and 2003 were treatment for 
PTSD or migraines.  VA examination report dated in January 
2004 was for PTSD.  A written statement from the veteran 
received in February 2004 was for the PTSD and migraine 
claims.  Simply stated, there is no correspondence or 
clinical data received between the two dates referencing 
osteoarthritis of both knees or cervical spine.  Thus, the 
Board concludes that the date of claim for increase is April 
7, 2004.

The Board also concludes that it was not factually 
ascertainable that the veteran's disability more nearly 
approximated the criteria for a 20 percent evaluation during 
the 1-year period preceding the date of receipt of the claim 
for increased evaluation.    There was no pertinent medical 
evidence within the 1-year period preceding the date of 
receipt of the claim.  The clinical findings from the July 
2004 VA examination report were subsequent to the date of 
receipt of the claim.   

In sum, the Board has considered all applicable laws and 
regulations, and pursuant to Hazan has considered all 
evidence of record in determining when the increase in the 
veteran's disability was factually ascertainable.  The Board, 
however, is unable to identify a legal and/or factual basis 
upon which to assign an effective date earlier than April 7, 
2004.

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an effective date earlier than April 7, 2004 
for the assignment of a 20 percent disability rating for 
osteoarthritis of both knees and cervical spine is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


